Citation Nr: 1508955	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-09 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1963 to June 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue on appeal was previously remanded by the Board in November 2013 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's right ankle disability.  This was accomplished, and the claim was readjudicated in a January 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The Veteran's right ankle disability is manifested by subjective complaints of pain and objective findings of functional limitation of motion to, at worst, 20 degrees in plantar flexion and 10 degrees in dorsiflexion, but no ankylosis.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative joint disease of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in November 2011 that informed him of the requirements needed to establish an increased rating for his right ankle disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate VA examinations on the issue of an increased rating for the service-connected right ankle disability.  VA provided the Veteran with examinations in November 2011 and December 2013.  The Veteran's history was taken and a complete examination was conducted that included specific clinical measures such as range of motion testing.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of increased rating for the service-connected right ankle disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating for Right Ankle Disability

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45. 

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Where an increase in an existing rating based on established entitlement to compensation is at issue, as in this case, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that the currently assigned 20 percent rating does not represent the severity of symptomatology associated with his right ankle disability.  Specifically, during a December 2013 VA examination, the Veteran reported increased symptoms of stiffness and pain while climbing up stairs and standing for prolong periods.  He also reported that his speed of ambulation had diminished by one half.  His foot maneuvering during walking also had stiffened and he reported that he was unable to roll on the ball of his foot causing him to maintain a flat foot when walking.

The Veteran's right ankle disability is rated as 20 percent disabling pursuant to Diagnostic Codes 5010-5271 for "marked" limitation of motion.  In order to warrant a rating in excess of 20 percent, the evidence must show ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (evaluation for a 30 percent rating).

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence does not more nearly approximate the criteria for the next-higher rating.

As an initial matter, the Board notes that there is no basis for higher ratings under Diagnostic Codes 5010 (arthritis due to trauma), 5271 (limitation of motion), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), or 5274 (astragalectomy) as a 20 percent rating is the highest rating available under these diagnostic codes.

It is undisputed that the Veteran's right ankle disability manifests in limitation of motion that can be described as "marked" in severity, thus warranting a 20 percent disability rating under Diagnostic Code 5271.  His only basis for a higher rating is whether ankylosis is shown.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Veteran was afforded a VA examination in November 2011.  The examiner noted active ranges of motion of 20 degrees in dorsiflexion (with pain beginning at 20 degrees) and 45 degrees in plantar flexion (with pain beginning at 45 degrees).  The examiner specifically noted no ankylosis of the right ankle.  The Board notes that "normal" ranges of motion of the ankle joint for dorsiflexion is 0 to 45 degrees, and for plantar flexion, 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II.

In a March 2013 VA treatment record, the Veteran was shown to have been wearing power step insoles.  The March 2013 VA treatment record also noted right ankle range of motion to 20 degrees; however, findings did not specify if this was for plantar flexion or dorsiflexion.

In the most recent December 2013 VA examination report, the VA examiner noted that the Veteran's right ankle disability had worsened since the last VA examination.  Specifically, the Veteran's gait was observed with bilateral heel walking with limited transfer of weight to the ball of the foot resulting in slower
ambulation and mild difficulty moving from a sitting to a standing position.  Also, range of motion testing showed active ranges of motion of 10 degrees in dorsiflexion (with pain beginning at 10 degrees) and 20 degrees in plantar flexion (with pain beginning at 20 degrees).  However, the examiner stated that the Veteran did not have ankylosis of the right ankle, subtalar and/or tarsal joint.   

Upon review of the evidence of record, the Board finds that while limitation of motion is shown, there was movement of the joint and ankylosis was specifically not found.  As the medical evidence of record does not demonstrate a fixation of the joint (ankylosis), a higher rating is not warranted under Diagnostic Code 5270.

As discussed above, although the Veteran's right ankle disability does manifest limitation of motion, the ankle is not fixed without motion at any degree or angle.  
In evaluating the Veteran's increased rating claim, the Board has considered the provisions in DeLuca, 8 Vet. App. 202, regarding pain and function loss when evaluating limitation of motion.  However, such factors cannot be the basis for an award under a diagnostic code in excess of the maximum evaluation under that code.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (even though there was evidence that the appellant had some functional loss due to pain in his wrist, a remand for the Board to consider functional loss due to pain was not appropriate because the appellant was already receiving the maximum disability rating available for limitation of motion of the wrist).  Here, the Veteran's right ankle disability is assigned the maximum rating for limitation of motion.  Accordingly, the provisions of DeLuca are not applicable. 

The Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

In sum, the evidence of record shows that the Veteran's disability picture is appropriately reflected by the 20 percent rating for degenerative joint disease (arthritis) of the right ankle.  There is no basis for a higher evaluation for this disorder as the Veteran has not been shown to have ankylosis of the right ankle.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the appeal is denied.




Extraschedular Considerations 

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's right ankle disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Veteran's right ankle disability is manifested by pain, limitation of motion, stiffness, and an abnormal gait, but with no ankylosis.  The rating criteria adequately contemplate such symptomatology.  The schedular rating criteria provides ratings for the Veteran's main symptoms of  limitation of motion of the ankle (Diagnostic Code 5271) and contemplate ratings based on motion limited due to multiple orthopedic factors, including pain.  38 C.F.R. §§ 4.40, 4.45, 4.59.

In this case, comparing the Veteran's right ankle disability level and the symptomatology listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's right ankle disability, the Board finds that the criteria for referral for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The right ankle is the Veteran's only service-connected disability.  Therefore, consideration of combined effects under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) is not necessary.

Further, a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the Veteran indicated in the December 2013 VA examination that he was currently employed.  As such, the issue of TDIU is not raised in this case.


ORDER

An increased rating in excess of 20 percent for degenerative joint disease of the right ankle is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


